Exhibit 10.1 CREDIT AGREEMENT dated as of February 10, 2015 among JOHN BEAN TECHNOLOGIES CORPORATION and JOHN BEAN TECHNOLOGIES B.V., as Borrowers, the Lenders Party Hereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent BANK OF AMERICA, N.A. and JPMORGAN CHASE BANK, N.A., as Co-Syndication Agents and PNC BANK, NATIONAL ASSOCIATION and U.S. BANK NATIONAL ASSOCIATION, as Co-Documentation Agents WELLS FARGO SECURITIES, LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and J.P. MORGAN SECURITIES LLC, as Joint Bookrunners and Joint Lead Arrangers Table of Contents Page ARTICLE I Definitions SECTION 1.01 Defined Terms 1 SECTION 1.02 Classification of Loans and Borrowings 26 SECTION 1.03 Terms Generally 26 SECTION 1.04 Accounting Terms; GAAP 27 ARTICLE II The Credits SECTION 2.01 Commitments 27 SECTION 2.02 Loans and Borrowings 27 SECTION 2.03 Requests for Revolving Borrowings 28 SECTION 2.04 Determination of Dollar Amounts 29 SECTION 2.05 Swingline Loans 29 SECTION 2.06 Letters of Credit 31 SECTION 2.07 Funding of Borrowings 36 SECTION 2.08 Interest Elections 37 SECTION 2.09 Termination and Reduction of Commitments 38 SECTION 2.10 Repayment of Loans; Evidence of Debt 38 SECTION 2.11 Prepayment of Loans 39 SECTION 2.12 Fees 40 SECTION 2.13 Interest 41 SECTION 2.14 Alternate Rate of Interest 42 SECTION 2.15 Increased Costs 42 SECTION 2.16 Break Funding Payments 43 SECTION 2.17 Taxes 44 SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs 47 SECTION 2.19 Mitigation Obligations; Replacement of Lenders 49 SECTION 2.20 Expansion Option 50 SECTION 2.21 Market Disruption 51 SECTION 2.22 Judgment Currency 52 SECTION 2.23 Senior Debt 52 SECTION 2.24 Defaulting Lenders 52 ARTICLE III Representations and Warranties SECTION 3.01 Organization; Powers; Subsidiaries 54 SECTION 3.02 Authorization; Enforceability 54 SECTION 3.03 Governmental Approvals; No Conflicts 54 SECTION 3.04 Financial Condition; No Material Adverse Change 55 -i- Table of Contents (continued) Page SECTION 3.05 Properties 55 SECTION 3.06 Litigation and Environmental Matters 55 SECTION 3.07 Compliance with Laws and Agreements 55 SECTION 3.08 Investment Company Status 56 SECTION 3.09 Taxes 56 SECTION 3.10 ERISA 56 SECTION 3.11 Disclosure 56 SECTION 3.12 Federal Reserve Regulations 56 SECTION 3.13 Liens 56 SECTION 3.14 No Default 56 SECTION 3.15 No Burdensome Restrictions 56 SECTION 3.16 Solvency 56 SECTION 3.17 Anti-Corruption Laws and Sanctions 57 SECTION 3.18 Embargoed Persons 57 ARTICLE IV Conditions SECTION 4.01 Effective Date 57 SECTION 4.02 Each Credit Event 59 SECTION 4.03 Dutch Borrower 59 ARTICLE V Affirmative Covenants SECTION 5.01 Financial Statements and Other Information 59 SECTION 5.02 Notices of Material Events 61 SECTION 5.03 Existence; Conduct of Business 61 SECTION 5.04 Payment of Obligations 61 SECTION 5.05 Maintenance of Properties; Insurance 61 SECTION 5.06 Books and Records; Inspection Rights 61 SECTION 5.07 Compliance with Laws and Material Contractual Obligations 62 SECTION 5.08 Use of Proceeds 62 SECTION 5.09 Subsidiary Guaranty 62 SECTION 5.10 Compliance with Anti-Corruption Laws and Sanctions 62 SECTION 5.11 Post-Closing Matters 63 ARTICLE VI Negative Covenants SECTION 6.01 Indebtedness 63 SECTION 6.02 Liens 66 SECTION 6.03 Fundamental Changes and Asset Sales 67 -ii- Table of Contents (continued) Page SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions 68 SECTION 6.05 Swap Agreements 69 SECTION 6.06 Transactions with Affiliates 69 SECTION 6.07 Restricted Payments 69 SECTION 6.08 Restrictive Agreements 70 SECTION 6.09 Subordinated Indebtedness and Amendments to Subordinated Indebtedness Documents 71 SECTION 6.10 Sale and Leaseback Transactions 72 SECTION 6.11 Financial Covenants 72 ARTICLE VII Events of Default ARTICLE VIII The Administrative Agent ARTICLE IX Miscellaneous SECTION 9.01 Notices 77 SECTION 9.02 Waivers; Amendments 78 SECTION 9.03 Expenses; Indemnity; Damage Waiver 79 SECTION 9.04 Successors and Assigns 81 SECTION 9.05 Survival 84 SECTION 9.06 Counterparts; Integration; Effectiveness 84 SECTION 9.07 Severability 85 SECTION 9.08 Right of Setoff 85 SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process 85 SECTION 9.10 WAIVER OF JURY TRIAL 86 SECTION 9.11 Headings 86 SECTION 9.12 Confidentiality 86 SECTION 9.13 USA PATRIOT Act 87 SECTION 9.14 Releases of Subsidiary Guarantors 87 SECTION 9.15 Interest Rate Limitation 87 SECTION 9.16 No Advisory or Fiduciary Responsibility 88 SECTION 9.17 Attorney Representation 88 ARTICLE X Company Guarantee -iii- TABLE OF CONTENTS (continued) Page SCHEDULES : Schedule2.01 – Commitments Schedule2.02 – Mandatory Cost Schedule2.06 – Existing Letters of Credit Schedule3.01 – Subsidiaries Schedule 5.11 – Post-Closing Matters Schedule6.01 – Existing Indebtedness Schedule6.02 – Existing Liens Schedule6.04 – Existing Intercompany Investments, Loans and Advances EXHIBITS : ExhibitA – Form of Assignment and Assumption ExhibitB – Form of Increasing Lender Supplement ExhibitC – Form of Augmenting Lender Supplement Exhibit D-1 – Form of Subsidiary Guaranty Exhibit D-2 – Form of Foreign Subsidiary Guaranty Exhibit E – Form of Compliance Certificate Exhibit F-1 – Form of Borrowing Request Exhibit F-2 – Form of Interest Election Request Exhibit G-1 – Form of U.S.Tax Certificate (ForeignLenders That Are Not Partnerships) Exhibit G-2 – Form of U.S.Tax Certificate (Foreign Participants That Are Not Partnerships) Exhibit G-3 – Form of U.S.Tax Certificate (ForeignParticipants That Are Partnerships) Exhibit G-4 – Form of U.S.Tax Certificate (Foreign LendersThat Are Partnerships) -iv- CREDIT AGREEMENT (this “ Agreement ”) dated as of February 10, 2015, among JOHN BEAN TECHNOLOGIES CORPORATION, JOHN BEAN TECHNOLOGIES B.V., the LENDERS from time to time party hereto and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent. The Company (as defined below), certain of its subsidiaries, JPMorgan Chase Bank, N.A., as administrative agent, and the lenders thereto, entered into the Existing Credit Agreement (as defined below). The parties hereto desire to enter into this Agreement to, among other things, amend and restate in its entirety the Existing Credit Agreement. In consideration of the mutual covenants and agreements herein contained, the parties hereto agree as follows: ARTICLE I Definitions SECTION 1.01 Defined Terms . As used in this Agreement, the following terms have the meanings specified below: “
